DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-3, 5-7, 9-10, 12, 14, 17, 19-22, 24, and 26-28 have been amended.  Claims 4, 8, 11, 13, 15-16, 18, 23, 25, and 30-37 are cancelled. Claims 1-3, 5-7, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are pending in the instant application.  

Priority
This application is a national stage entry of International Application No. PCT/US2018/058952, filed on November 2, 2018, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/581,265, filed on November 3, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/30/2020 and 07/26/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Status of the Claims
Claims 1-3, 5-7, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Specifically, independent claims 1 and 29 contain the terms “promoter” and “promoter precursor”, which are functional limitations, describing what the agents can do, but not what the agents are.   By definition, “promoter” is an additive that increases the activity of a substance.  It is not clear which substance’s activity the promoter increases.  In addition, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention (i.e. promoter), the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g).  One skilled in the art does not fully appreciate the entire scope of the terms “promoter” and “promoter precursor”, since one skilled in the art does not know what substances can be regarded as “promoter” without specific description of the terms.  Therefore, claims 1 and 29 are indefinite.  Claims 2-3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-28 depending on claim 1 are rejected, accordingly.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/030896 (“the `896 publication”) to Vityuk et al.

Applicant’s claim 1 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm.  According to Applicant’s specification, the promoter comprises tungsten oxide or silicon oxide [0012].

The `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and wherein the bismuth oxide is at least partially derived from a bismuth salt precursor, wherein the bismuth oxide is Bi2O3, and the adsorbent composition can include about 0.1% to about 2% by mass, or about 2% to about 50% by mass, or about 5% to about 15% by mass, or about 8% to about 11% by mass of the bismuth material [0006].  The `896 publication further discloses the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); the support may have a surface area of about 10 m2/g to about 600 m2/g, about 20 m2/g to about 300 m2/g 2/g to about 350 m2/g [0036]; the metal oxide on the support can have a surface area of about 20 m2/g to about 600 m2/g, or about 50 m2/g to about 600 m2/g, or about 250 m2/g to about 350 m2/g [0014]; and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007], wherein titanium oxide is TiO2 [0032].   Even though the `896 publication considers the high surface area metal oxide as a part of support, silicon oxide is part of the absorbent and can also be interpreted as a promoter in Applicant’s claims because a product is inseparable from its properties (i.e. the absorbent functions as a support and a promoter).  Therefore, the `896 publication anticipates claims 1, 3, 5-7, 10, 12, 14, 17, and 19. 

In terms of claim 9 wherein the composition comprises from about 0.05 wt% to about 25.0 wt% promoter, based on the total weight of the composition, claim 21 of the `896 publication teaches the absorbent composition comprises about 5% to about 15% by mass of the bismuth material, and claim 23 of the `896 publication teaches the support comprises at least 5% by mass of the metal oxide (e.g. silicon oxide).  Combining the disclosure of claims 21 and 23 of the `896 publication, the `896 publication would have anticipated Applicant’s claim 9 because claim 9 can be "at once envisaged” from the teaching of claims 21 and 23 of the `896 publication.  Also see the MPEP§2131.02. 

In terms of claims 20-21, claim 14 of the `896 publication teaches the absorbent composition comprises a lead content of about 5% by mass or less; and claim 15 of the `896 publication teaches the absorbent composition is lead-free.

In terms of claim 22, wherein the composition is in a form selected from a group consisting of tablets, extrudates, pellets, rods, moldings and monoliths, and wherein the composition further comprises one or more compounds selected from a group consisting of silver oxide, iron oxide, manganese oxide, cerium oxide, vanadium oxide, tin oxide and niobium oxide, claim 32 of the `896 publication teaches the absorbent is in a form selected from a group  tin oxide and mixtures thereof [0007]. 

In terms of claim 24, see claims 36 and 38 of the `896 publication. 

In terms of claims 27-28, wherein the claimed absorbent has an arsine removal efficiency of > 90%, as measured by a dry colorimetry method using an arsine analyzer; or which exhibits an improved arsine removal efficiency of > 15% compared to the same composition not containing the promoter, as measured by a dry colorimetry method using an arsine analyzer, they are inherited properties of the absorbent of the `896 publication because a product is inseparable from its properties.

In terms of claim 29, the `896 publication discloses a method of making the adsorbents of claim 1 comprising: dispersing a bismuth oxide on a support comprising a metal oxide, wherein the support is contacted with a precursor comprising a bismuth salt, see Abstract and [0012]. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, and 26, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/030896 (“the `896 publication”) to Vityuk et al. in view of US 2014/0039213 (“the `213 publication”) to Raichle et al. 

Applicant’s claim 2 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm, wherein the bismuth material and the promoter are in a bulk form or dispersed form.
Applicant’s claim 26 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm, and comprising from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and from about 69 wt% to about 94 wt% titania.

In terms of claim 2, the `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and 2O3, and the adsorbent composition can include about 0.1% to about 2% by mass, or about 2% to about 50% by mass, or about 5% to about 15% by mass, or about 8% to about 11% by mass of the bismuth material [0006].  The `896 publication further discloses the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007].  The `896 publication discloses specific methods of preparing the adsorbent compositions in Examples 1A-1B, which similar method of preparing instantly claimed adsorbent composition.  The `896 publication further discloses the bismuth material is in bulk form or dispersed form [0012] “dispersing a bismuth oxide on a support”, but does not explicitly disclose the promoter is in a bulk or dispersed form and wherein it is in the same form as the bismuth material. However, since the `896 publication discloses wherein the bismuth can be in bulk form or dispersed form [0012], dispersing a bismuth oxide on a support [0021], the bismuth oxide may be derived from any suitable source of bismuth including bismuth inorganic salts, bismuth oxide powder, the bismuth oxide can be derived from a precursor such as an organic bismuth salt, and also discloses wherein the promoter is present on the support [0006].  It would have been obvious to one skilled in the art to have the promoter be in the same form as the bismuth material to allow for the components to more easily combine to form the adsorbent material.
In terms of claim 26, the `896 publication does not teaches an adsorbent composition comprising tungsten oxide nor the specific compositions of from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and
from about 69 wt% to about 94 wt% titania (TiO2).  However, the differences are further taught and/or suggested by the `213 publication discloses a shaped catalyst 
    PNG
    media_image1.png
    38
    516
    media_image1.png
    Greyscale
 which contain bismuth oxide, tungsten oxide, and titania (titanium dioxide), see claim 2.   In terms of the ratio of bismuth oxide, tungsten oxide, and titania, claim 2 of the `213 publication teaches “a-h”, “x”, and “y”, which would have rendered Applicant’s claim 26 obvious unless unexpected results are demonstrated for the criticality of the claimed range.   


Conclusions
Claims 1-3, 5-7, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).